IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 31, 2008
                                     No. 07-61030
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

ESTELA MELANY GOMEZ-MERCADO

                                                  Petitioner

v.

MICHAEL B. MUKASEY, U.S. ATTORNEY GENERAL

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A28 344 031


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Estela Melany Gomez-Mercado, a citizen and native of El Salvador,
petitions this court for review of the Board of Immigration Appeals’ order
affirming the immigration judge’s denial of her motion to reopen her deportation
proceedings. Gomez did not attend her deportation hearing on December 8, 1987
at which her attorney withdrew her asylum application and requested voluntary
departure. She maintains that she had reasonable cause for not attending the
hearing in that notice was sent to her attorney and not her and she had no


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                         No. 07-61030

knowledge of the hearing. The immigration judge and the Board of Immigration
Appeals found that notice to the attorney of record constitutes sufficient notice
to the respondent and that, in this case, a claim of reasonable cause for failure
to appear requires a showing of insufficient assistance of counsel. We review
the BIA’s denial of a motion to reopen for abuse of discretion.1
       Gomez contends that the BIA required her to meet the wrong standard for
reopening a hearing at which she failed to appear. Gomez asserts the BIA
required her to show exceptional circumstances in order to excuse her failure to
appear instead of the appropriate standard in effect at the time of her
deportation hearing of not having been given a “reasonable opportunity to be
present” or of showing a “reasonable cause for her absence.”2 Nothing in the
BIA’s decision, however, indicates that it applied the exceptional circumstances
standard. Instead, the BIA ruled that Gomez had proper notice through her
counsel and that the IJ properly construed Gomez’s claim that she did not have
personal knowledge of the hearing as a claim that her counsel was ineffective for
not telling her about the hearing.
       Gomez made no showing that she did not have a reasonable opportunity
to attend the hearing. She argues that, even with notice to counsel, her alleged
actual ignorance of the hearing provides reasonable cause for her absence. But
the import of the rule that notice to the respondent’s attorney in an immigration
proceeding constitutes notice to the respondent3 means that, as a matter of law,
Gomez was treated as having notice through counsel. It was therefore not an

       1
        See INS v. Abudu, 485 U.S. 94, 107 (1988); Ogbemudia v. INS, 988 F.2d 595, 600 (5th
Cir. 1993). Motions to reopen are disfavored in deportation proceedings. Abudu, 485 U.S. at
107. The Attorney General has broad discretion to grant or deny such motions, and there is
no statutory provision for reopening deportation proceedings. INS v. Doherty, 502 U.S. 314,
322-24 (1992).
       2
           Patel v. INS, 803 F.2d 804, 806 (5th Cir. 1986).
       3
       See Chambers v. Mukasey, 520 F.3d 445, 449 (5th Cir. 2008) (citing 8 C.F.R. § 292.5);
Haryani v. Mukasey, 255 Fed. App’x 864, 866 (5th Cir. 2007) (same); In re Barocia, 19 I. & N.
Dec. 255, 259 (1985).

                                                2
                                        No. 07-61030

abuse of discretion for the BIA to decide that Gomez was not denied a reasonable
opportunity to attend the hearing.
       Gomez also asserts that she had reasonable cause for failing to attend
based on not knowing about the hearing. However, notice was given to her
attorney, legally satisfying notice to her. The only reason, then, that she did not
know of the hearing was that her attorney did not tell her. Accordingly, the IJ
and the BIA construed Gomez’s reasonable cause claim to require a showing of
ineffective assistance of counsel, as set out in In re Lozada4 as the basis for
reopening immigration proceedings.               Gomez, however, did not satisfy the
procedural prerequisites for raising an ineffective assistance of counsel claim.5
Thus, the BIA did not abuse its discretion by rejecting Gomez’s motion to reopen.
Petition for review is DENIED.




       4
        19 I. & N. Dec. 637 (1988). See In re N-K & V-S, 21 I & N. Dec. 879, 880-82 (1997)
(“[W]e conclude that the applicants have satisfied the [ineffective assistance of counsel]
requirements of Matter of Lozada. We find that the record supports their contention that they
were prejudiced by the actions of their former counsel and were prevented from presenting
their case. This was a reasonable cause for their failure to appear, and we therefore grant the
motion to reopen.”).
       5
       See Lara v. Trominski, 216 F.3d 487, 498 (5th Cir. 2000) (listing the Lozada
requirements for supporting a claim of ineffective assistance of counsel as a basis for reopening
immigration proceedings).

                                               3